DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 47-66 are pending.  Applicant's election of Group IV and the species of: suppression of the function of immune cells (claim 55) and an immune cell inhibitor marker (claim 59) without traverse is acknowledged in the Reply filed August 30, 2022. 
Applicant failed to elect a species for claim 56 but provide traverse, and elects with traverse “skin cancer” for claim 60.  The traversal is on the following ground(s). For claim 56 Applicant states: “The applicant submits that the scores discussed in the application are computed based on the list of selected markers, and that it would not be possible to calculate the score if only a single species is to be elected” (Remarks pg. 8).  The claim, however, recites “one or more” and Applicant appears to be stating on the record that the invention does not work with only one, as claimed. For claim 60, Applicant asserts that the method works with many different cancers and should not be limited to only the elected “skin cancer”. Accordingly, this election of species election requirement is respectfully traversed, and withdrawal thereof is solicited.  
 Applicant’s arguments regarding claim 60 are persuasive and the species election requirement in part has been withdrawn in so far as it pertains to claim 60. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 47-50, 57 and 66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claims 51-56 and 58-65 are examined upon their merits.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 51-56 and 58-65 have an earliest effective filing date of 12/06/2017, which is the filing date of application SG10201710131X filed in Singapore.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on May 6, 2020 and May 3, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The use of the terms, for example, SPHEROTM (paragraph [0151, line one) and eBioscienceTM (pg. 20,line 5), which are trade names or a marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. Appropriate correction is required.

Claim Objections
	Claim 57 is objected to because of the following informalities: The claim is withdrawn but it lacks a proper Status Identifier as set forth in 37 CFR 1.121(c).  Appropriate correction is required.
				Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51-56 and 58-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 51 is indefinite because it recites “measuring functional impacts of …exosomes on immune cells in vitro.” It is unclear whether or not contacting immune cells with exosomes in vitro is required for this method. Thus, a person having ordinary skill would not reasonably be apprised as to when they have infringed upon the method. 
Claim 51 is further indefinite wherein it recites: “creating” a cancer-specific response profile based on the functional impact.  There are no positively recited steps for “creating”, therefore the metes and bounds of the claim are unclear. When read in light of the specification, the claim appears to be missing active steps, such as, calculating a score (paragraphs [0044] through [0076]).  This affects the scope of all depending claims.
Independent claim 51 is drawn to a method of generating a response profile but Claim 52 is indefinite wherein it recites the cancer-specific response profile generated “is used in a method selected from …(1) using the cancer-specific response profile to identify the cancer type.”  The first instance of “use” is merely intended use that does not confer any structural/material, or manipulative difference on the scope of the parent claim, claim 51.  MPEP 2173.05(g) states: “the use of functional language in a claim may fail ‘to provide a clear-cut indication of the scope of the subject matter embraced by the claim'  and thus be indefinite.” It further states: “Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim” (emphasis added). In the instant case, it is unclear how claim 52 further limits the scope of the independent claim. Rather, claim 52 it is directed to intended results (i) through (v) that occur from using the profile generated by the method of the invention.  Further, it is unclear what steps are encompassed because claim 52 merely recites “is used in a method” without setting forth any steps. MPEP 2173.05(q) states: “Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph,”  Since the claim fails to meet all (3) criteria set forth in MPEP 2173.05(g), then Claim 52 is rejected.  This affects the scope of all depending claims, claims 53-56 and 58-65, which all directly or indirectly depend from claim 52.
Claim 56 is indefinite wherein it says “measuring immunosuppression due to one or more of … IL-10, TGF-β, PD- 1, PDL-1, TRAIL, FasL, CD39 and CD73.” It is unclear what method steps are encompassed by the claim.  The specification states: “[tumor exosomes] contain or express various combinations of immunoregulatory molecules such as IL-10, TGF-p, PD-1, PDL-1, TRAIL, FasL, CD39 and CD73 to suppress the function of T-cells, impair T-cells responses to stimulants, promote expansion of regulatory T- cells, or induce apoptosis of cytotoxic T-cells.  It is unclear if the claim requires contacting the cells with exosomes or if the claim requires contacting cells with one or more of the cytokines.  The claim should recite active, positive steps delimiting how “immunosuppression due to” is achieved.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 51-56 and 58-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 51, the claim recites a “measuring functional impacts of”.  Regarding immune cell functions, the specification recites “impair T-cells responses to stimulants, promote expansion of regulatory T- cells, or induce apoptosis of cytotoxic T-cells” [0006] but there are no specific measurements disclosed for each of these functions.  Therefore the specification encompasses a genus for which there is inadequate written description.  The specification teaches only fluorescence intensity of marker expression (paragraph [0174]) and normalized expression was log-2 transformed to give a Parameter Score.  An Exo score is then derived from the Parameter score (see paragraph [0054]) and a third Deviation score can be derived from comparisons (paragraph [0055]).  However, there is no evidence in the specification to support that the inventors had possession of a “functional impacts” as a whole.  
Depending claims 58 and 59 recite the genus “markers” (“measuring at least one expression level of a marker on and/or in an immune cell …  wherein the marker is selected from the group consisting of: an immune cell activation marker; an immune cell proliferation marker; an immune cell exhaustion marker; an immune cell cytotoxicity marker; an immune cell cytotoxicity and apoptosis marker; and an immune cell inhibitory marker.”)  The specification, however, teaches only three exosomal membrane markers: [0093] The method can comprise the step of testing tumor-derived exosomes for an exosomal marker, such as a marker typically associated with the exosome membrane. Any suitable type of marker can be tested. For example, a tetraspanin such as CD63 and/or CD9 can be tested” and “[0129] The exosome can express exosomal membrane marker. The exosomal membrane marker can be CD63 or CD9.” Applicant has elected “an immune cell inhibitory marker” for the species of claim 59, but it is unclear which of these three markers disclosed in the specification are characteristic of an immune cell inhibitory marker. Thus, the claims encompass genera of markers but the specification fails to provide adequate written description such that a person having ordinary skill would recognize that Applicant had possession of the claimed invention.
Claims 51, 58 and 59 are rejected for failing to demonstrate possession of the claimed invention. Claims 52-56 and 60-65 are rejected for depending from a rejected claim and not remedying the issues of written description by providing a limitation upon the claimed genus. Note that, although it recites immune cell inhibitory markers, claim 56 is included in the rejection because it is unclear that these are markers to be measured. 

Claim 62 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 62 recites “comparing …with a prebuilt database of reference cancer-specific response profiles”. The specification discloses only the one profile (Figure 3H) derived from experiments using only three cancer models:  “B16F10 melanoma cells (1 x106) were injected intravenously (i.v.) to induce lung metastases in C57B1/6 mice for 10 days (n = 14). EG7-OVA cells (1 x106) were injected s.c. into C57Bl/6 mice, and tumor was allowed to establish for 10 days (n = 7). A498 renal carcinoma cells (4x106) together with Matrigel® were inoculated s.c. into NCr nude mice for 10 weeks (n = 27)” (paragraph [0147]).  Therefore, there is no “prebuilt database” and claim 62 is an invitation for further experimentation.  A person having ordinary skill in the art would have to perform undue further experimentation in order to create a prebuilt database of reference cancer-specific response profiles in order to use the method as claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 51-56, 58-61 and 63-65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clayton et al. 2007, cited on the ISR (Id) and as NPL reference D on the IDS filed 05/06/2020. 
For purposes of applying art, Claim 51 will be examined using the interpretation that the claim encompasses measuring any functional impact of tumor-derived exosomes on immune cells in vitro.  Since there are no active method steps for creating a “profile”, part (2) of claim 51 will be interpreted as observing any cancer-specific effects. Claim 52 recites intended use that does not alter the scope of claim 51. Claim 55-56 and 58-59 are interpreted as measuring immunosuppression by measuring the expression of one or more immunoregulatory molecules selected from the group consisting of: IL-10, TGF-β, PD- 1, PDL-1, TRAIL, FasL, CD39 and CD73, all of which are suppressors of an immune cell function (elected species of claim 55) and/or immune cell inhibitory markers (elected species of claim 59).
The Clayton prior art teaches isolating and purifying tumor cell exosomes from a variety of human (instant claim 64) tumors (pg. 7458, first paragraph of Materials and Methods) and isolating human peripheral blood lymphocytes (PBL at pg. 7459, second full paragraph through paragraph bridging columns).  The lymphocytes of the reference are equivalent to the “immune cells” of instant claim 51.  The tumor cells and exosomes in Clayton were isolated from pleural fluid from mesothelioma “obtained from a patient with advanced pleural malignant mesothelioma” (pf. 7458, Materials and Methods). Thus, the prior art teaches exosomes isolated from a liquid biopsy taken from the subject (instant claim 65).
The reference specifically investigate the effect of tumor exosomes on IL-2–mediated lymphocyte proliferation in the presence or absence of tumor exosomes. Exosomes strongly impair proliferative responses to IL-2 in all lymphocyte populations (pg. 7459, last paragraph).  However, “Tumor exosomes … when combined with IL-2, strongly enhanced the inhibitory functions of Treg cells” (pg. 7462, lines 1-3).  Thus, the reference teaches measuring a functional impact of tumor-derived exosomes on the T cells of instant claims 53 and 54. Additionally, the reference teaches “IL-2–mediated elevation of CD25 expression was inhibited by exosomes”; CD25 is the high-affinity receptor for IL-2 (paragraph bridging pgs. 7460-61).  Further, the prior art discloses altered NK immune cell function, which teaches the cell requirements of instant claim 53.  “In the absence of exosomes, activation of purified (T-cell depleted) NK cells with 200 units/mL IL-2 for 3 days led to efficient cytotoxic killing of K562 cells. Adding exosomes with IL-2, however, resulted in a significant and dose-dependent reduction in killing (Fig. 5A), comparable to that achieved by highdose (50 ng/mL) TGFβ1” (pg. 7462, first full paragraph).  The reference discloses, “TGFβ1 was consistently found in tumor exosomes (from multiple tumor types)” but that “TGFβ1 presented in the form of exosomes was ~ 1,400 times more potent” (pg. 7465, second and third paragraph).  Thus, the method teaches measuring TGFβ1 of instant claim 56. The reference further discloses “Fas ligand–positive exosomes may directly deliver death signals to activated (Fas-positive) T cells” in vitro, which is a possible mechanism by which tumors delete tumor-specific Tcells in vivo  (pg. 7465, first full paragraph of second column); and, “Other reports suggest that tumor exosomes are responsible for defective signaling responses in Tcells by down-modulating CD3-ζ and Janus-activated kinase 3, resulting in apoptosis”(Id). Thus, the prior art discloses the “FasL” of instant claim 56 and measured functional impacts of Fas ligand–positive exosomes on immune cells (claim 51); particularly measuring “at least one expression level of a marker on an immune cell” (instant claim 58) and specifically “immune cell inhibitory markers” of claim 59 (instant claims 51, 53-56 and 58-59). 	Lastly, regarding the cancer-specific differences or profiles of claim 51, Clayton et al. teach the exosomes used were from an aggressive mesothelioma tumor (listed in instant claim 60) and “may therefore represent an extreme tumor exosome type, being derived from a highly aggressive cancer type, with patient’s survival after diagnosis typically ~9 to 12 months” but state “ We have indeed observed the inhibition of lymphocyte proliferation (stimulated by various nonphysiologic mitogens such as PHA and CD3/CD28 antibody–coated beads) using exosomes isolated from mesothelioma and other tumor types: breast carcinoma (T47D) (instant claim 60), [and] prostate cancer (DU145 and PC3) (instant claim 60)” (sentence bridging pgs. 7464-65). Therefore, the discloses there are cancer-specific differences in measured exosome-induced responses from immune cells.
The method of the invention fails to distinguish over the methods disclosed in the Clayton et al. prior art.

Conclusion
No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 7:30-5 (EST) & Sat. A.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY N MACFARLANE/            Examiner, Art Unit 1649